993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Jerry Lee FRANKLIN, Petitioner.
No. 93-8019.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  June 1, 1993

On Petition For Writ of Mandamus.
Jerry Lee Franklin, Petitioner Pro Se.
PETITION DENIED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Jerry Lee Franklin has brought this petition for a writ of mandamus requesting that this Court compel the district court to grant his motion for a default judgment in his pending 28 U.S.C.s 2254 (1988) action.  Franklin contends that the district court improperly granted the Respondents an extension of time and that it should instead have granted his motion for default judgment.


2
A mandamus petition may not be used as a substitute for appeal.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).  Furthermore, mandamus relief is not appropriate when there are other remedies available to the petitioner.   In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).  Franklin may appeal the court's order when final judgment is reached in the case.  Therefore, we deny the petition.  We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED